Name: 83/616/EEC: Commission Decision of 29 November 1983 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-13

 Avis juridique important|31983D061683/616/EEC: Commission Decision of 29 November 1983 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community Official Journal L 350 , 13/12/1983 P. 0019 - 0020*****COMMISSION DECISION of 29 November 1983 amending Decision 83/218/EEC as regards the list of establishments in Romania approved for the purpose of importing fresh meat into the Community (83/616/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) (a) and (b) thereof, Whereas a list of establishments in Romania approved for the purpose of importing fresh meat into the Community was drawn up initially by Commission Decision 83/218/EEC (3); Whereas a routine inspection carried out under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from third countries (4) has revealed that the level of hygiene of certain establishments may be considered to be satisfactory; whereas these establishments may therefore be kept or entered on the said list; Whereas this inspection has revealed that the level of health and hygiene of certain establishments has altered since the last inspection; whereas it is advisable to limit, for reasons of hygiene, Community approval of these establishments; Whereas, for the abovementioned establishments, it is necessary, for reasons of hygiene, to take special measures regarding entry into the Community of meat which has been produced therein; Whereas, to this end, it is necessary, on the one hand, to fix a final date for the introduction into Community territory of meat originating in these establishments and, on the other hand, to require a special reference in the public health certificate concerning the date before which this meat has been produced; Whereas this inspection has revealed, however, in two approved establishments that insufficient effort has been made to improve hygiene standards; whereas approval of these plants cannot therefore be maintained; Whereas it is therefore necessary to amend the list of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/218/EEC is hereby replaced by the Annex to this Decision. However: (a) Fresh meat from establishments N 7 and N 25 which appeared on the initial list the approval of which is withdrawn may be introduced into the territory of the Community until 15 December 1983; (b) Fresh meat from those establishments authorized to appear until 30 June 1984 on the annexed list may be introduced into the territory of the Community until 15 July 1984; (c) The health certificate accompanying fresh meat sent from the establishments referred to in (b) as from 1 July 1984 must bear the reference 'fresh meat obtained before 1 July 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 121, 7. 5. 1983, p. 23. (4) OJ No L 108, 26. 4. 1983, p. 18. ANNEX 'ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouse and cutting plant 1.2.3 // // // // N 2 (1) // Industria Carnii Bacau // Bacau // N 9 (1) // Industria Carnii Constanta // Constanta // N 11 (1) // Industria Carnii Turnu Severin // Turnu Severin // // // B. Slaughterhouses 1.2.3 // // // // N 10 (1) // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 37 // Industria Carnii Galati // Galati // // // C. Cutting plants 1.2.3 // // // // N 23 (1) // Frigorifer Sibiu // Sibiu // N 30 (1) // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // N 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // N 61 (1) // Industria Carnii Buzau // Buzau // N 83 (1) // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // // II. PIGMEAT A. Slaughterhouses and cutting plants 1.2.3 // // // // N 2 (1) // Industria Carnii Bacau // Bacau // N 8 // Abatorul Tomesti Iasi // Iasi // N 9 (1) // Industria Carnii Constanta // Constanta // N 11 (1) // Industria Carnii Turnu Severin // Turnu Severin // N 60 // Intreprinderea de Industrializarea Carnii Alexandria // Alexandria // N 61 (1) // Industria Carnii Buzau // Buzau // // // B. Slaughterhouses 1.2.3 // // // // N 10 (1) // Industria Carnii Tirgu-Mures // Tirgu-Mures // N 37 // Industria Carnii Galati // Galati // // // C. Cutting plants 1.2.3 // // // // N 23 (1) // Frigorifer Sibiu // Sibiu // N 30 (1) // Antrepozitul Frigorifio NR 30 Timisoara // Timisoara // N 42 // Fabrica de Conserve de Carne, Semiconserve, Frigorifer Suceava // Suceava // N 83 (1) // Antrepozitul Frigorifio - Piatra Neamt // Piatra Neamt // // // (1) Until 30 June 1984.'